[Cite as Snider v. Snider, 2013-Ohio-1168.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




MARY SUSAN SNIDER                             :      JUDGES:
                                              :      Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                    :      Hon. Sheila G. Farmer, J.
                                              :      Hon. John W. Wise, J.
-vs-                                          :
                                              :
CHARLES PATRICK SNIDER                        :      Case No. 11-CA-58
                                              :
        Defendant-Appellant                   :      OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Domestic Relations Division,
                                                     Case No. 98 DR 00103


JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    March 25, 2013




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

KRISTI R. MCANAUL                                    DEAN L. WILSON
660 Hill Road North                                  P.O. Box 340
P.O. Box 220                                         Zanesville, OH 43702-0340
Pickerington, OH 43147
Fairfield County, Case No. 11-CA-58                                                      2

Farmer, J.

      {¶1}   Appellant, Charles Patrick Snider, and appellee, Mary Susan Snider, were

divorced on July 20, 1998 pursuant to an agreed judgment entry divorce decree.

Appellant was required to maintain health insurance on the parties' two children and pay

one-half of any medical expenses not covered by insurance.

      {¶2}   On April 11, 2011, appellee filed a motion for contempt against appellant

for failure to pay for health insurance coverage and one-half payment of medical

expenses as agreed to in the divorce decree. A hearing was held on September 29,

2011. By entry filed October 14, 2011, the trial court found appellant in contempt, and

sentenced him to thirty days in jail or gave him the option to purge himself of contempt

by paying appellee $11,315.36 by November 28, 2011.

      {¶3}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

      {¶4}   "THE    COURT     ABUSED      IT'S     DISCRETION     BY    HOLDING      THE

APPELLANT IN CONTEMPT OF COURT BECAUSE OF THE APPELLANT'S LACK OF

NOTICE OF THE AMOUNT DUE TO APPELLEE."

                                            I

      {¶5}   Appellant claims the trial court abused its discretion in finding him in

contempt as he was unaware of the amount due appellee. We disagree.

      {¶6}   An appellate court's standard of review of a trial court's contempt finding is

abuse of discretion. State ex rel. Celebrezze v. Gibbs, 60 Ohio St.3d 69 (1991). In

order to find an abuse of discretion, we must determine the trial court's decision was
Fairfield County, Case No. 11-CA-58                                                          3


unreasonable, arbitrary or unconscionable and not merely an error of law or judgment.

Blakemore v. Blakemore, 5 Ohio St.3d 217 (1983).

       {¶7}   In its October 14, 2011 entry finding appellant guilty of contempt, the trial

court found the following:



       1.     The Defendant is found to be found in Contempt of Court for not

       obeying the prior Orders of this Court to pay one-half (1/2) of the medical,

       dental, and optometric expenses of the minor children, to include, not

       providing for health care insurance over the past six (6) years. Defendant

       is sentenced to thirty (30) days in jail beginning on November 28, 2011.

       2.     Defendant may purge himself of contempt by paying prior to

       November 28, 2011 the sum of $11,315.36.

       3.     Said sum is calculated by taking the sum of:

              $ 3,313.84 (for non-payment of medical expenses), plus
              $ 1,000.00 attorney's fee, plus
              $    150.00 court costs, plus
              $ 6,851.52 (1/2 of plaintiff's medical insurance costs for the minor
                          children) for the past six (6) years.
              $ 11,315.36 TOTAL



       {¶8}   Appellant testified he paid health insurance on the children until 2004, and

he never paid anything for medical expenses because he never received a bill. T. at 10.

When asked by the trial court why he did not maintain health insurance on the children

as mandated by the divorce decree, appellant stated, "[b]ecause she was supposed to

carry it if I didn't come up with it. If I couldn't carry it, she was supposed to carry it." T.
Fairfield County, Case No. 11-CA-58                                                 4


at 18-19. Nowhere in the agreed divorce decree does it state appellee was responsible

to maintain health insurance for the children if appellant was unable to do so.

      {¶9}   Appellee testified she has paid the medical expenses for the children for

the past six to seven years. T. at 11. She "sent him letters before" regarding the

medical expenses. Id. Appellee produced receipts of the medical bills she has paid

over the years (Plaintiff's Exhibit A). T. at 12-13. She also testified to the amounts

deducted from her paycheck for health insurance for the children. T. at 14-15.

      {¶10} Given that appellant admitted to not maintaining health insurance for the

children since 2004 and has not paid any medical expenses for the children as per the

agreed divorce decree, we find the trial court did not abuse its discretion in finding

appellant in contempt of court.

      {¶11} The judgment of the Court of Common Pleas of Fairfield County, Ohio,

Domestic Relations Division is hereby affirmed.

By Farmer, J.

Hoffman, P. J. and

Wise, J. concur.


                                             s/ Sheila G. Farmer________________



                                             s/ William B. Hoffman______________



                                             s/ John W. Wise__________________

                                                           JUDGES

SGF/sg 305
[Cite as Snider v. Snider, 2013-Ohio-1168.]


                  IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT




MARY SUSAN SNIDER                              :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :        JUDGMENT ENTRY
                                               :
CHARLES PATRICK SNIDER                         :
                                               :
        Defendant-Appellant                    :        CASE NO. 11-CA-58




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Fairfield County, Ohio, Domestic Relations

Division is affirmed. Costs to appellant.




                                               s/ Sheila G. Farmer________________



                                               s/ William B. Hoffman______________



                                               s/ John W. Wise__________________

                                                           JUDGES